CORRECTED COPY

UNITED STATES ARMY COURT OF CRIMINAL APPEALS

Before
KRIMBILL, BROOKHART, and WALKER
Appellate Military Judges

UNITED STATES, Appellee
Vv.
Private El DONOVAN D. BROOKS
United States Army, Appellant

ARMY 20180567

Headquarters, 8th Theater Sustainment Command
Kenneth W. Shahan, Military Judge
Colonel Ryan B. Dowdy, Staff Judge Advocate

For Appellant: Steven P. Shewmaker, Esquire (argued);! Lieutenant Colonel Tiffany
D. Pond, JA; Captain Benjamin A. Accinelli, JA; Captain Zachary A. Gray, JA (on
brief); Captain Zachary A. Gray, JA; Steven P. Shewmaker, Esquire (on reply brief);
Catherine E. Godfrey, JA.

For Appellee: Captain Christopher K. Wills, JA (argued);'! Colonel Steven P.
Haight, JA; Lieutenant Colonel Wayne H. Williams, JA; Captain Brian Jones, JA;
Captain Christopher K. Wills, JA (on brief).!

29 October 2020

This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.

BROOKHART, Senior Judge:

A military judge sitting as a general court-martial convicted appellant,
consistent with his pleas, of one specification of wrongful distribution of marijuana,
one specification of wrongful use of marijuana, and one specification of wrongful
use of cocaine, in violation of Article 112a, Uniform Code of Military Justice, 10
U.S.C. § 912a [UCMJ]. Contrary to his pleas, an enlisted panel sitting as a general
court-martial convicted appellant of three specifications of rape of a child, in
violation of Article 120b, UCMJ. The panel sentenced appellant to be discharged

 

' Corrected
BROOKS—ARMY 20180567

from the service with a dishonorable discharge, and to be confined for twenty-five
years. The convening authority approved the sentence as adjudged.

On appeal, appellant raises three assignments of error.” While one assignment
of error merits discussion, none warrant relief.’

BACKGROUND

On 19 April 2017, a fifteen-year-old native of Hawaii named KB ran away
from home over a dispute with her parents. Later the next day, KB went to a
McDonald’s restaurant to “have a roof over [her] head.” She did not have any
money and had not eaten since she left home. Inside the McDonald’s, she met
Private (PVT) Justin Vega and they talked for a short time. KB later left the
restaurant and encountered PVT Vega outside sitting with appellant in his car. As
they talked, KB told appellant and PVT Vega that she had run away from home and
that her parents were looking for her. She also lied and said she was sixteen years
old when she was in fact only fifteen. At some point, PVT Vega gave KB $20.00 for
food. PVT Vega and appellant also shared drinks from a bottle of vodka with KB
while in the McDonald’s parking lot. As they talked, another friend of KB
approached and offered KB some cocaine residue in a bag. KB ingested a small
amount of the cocaine residue in the presence of appellant and PVT Vega. At some
point thereafter, PVT Vega offered to let KB shower in his barracks room and KB
accepted.

Appellant and PVT Vega then drove KB to appellant’s barracks on the
installation. KB did not have identification, so the two servicemembers had her hide
while they entered post. When they arrived at appellant’s barracks, they escorted
KB in through a side door and then on to PVT Vega’s room. Appellant then went to
his own room, leaving KB and PVT Vega alone.

KB took a shower in PVT Vega’s barracks room. After she showered, she had
consensual sexual intercourse with PVT Vega because she felt she owed him for
giving her a place to stay. After they had sex, PVT Vega called appellant and asked
him to come to PVT Vega’s room with the bottle of vodka they had shared earlier.
When appellant arrived, the three of them passed the bottle of vodka around and
drank it until the bottle was empty.

 

* Appellant asserts that: (1) his convictions for rape of a child are legally and
factually insufficient; (2) his sentence is highly disparate; and (3) the military judge
erred in admitting a “missing” poster and other photos of the alleged victim.

3 We have also given full and fair consideration to the matters personally raised by
appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), and
find them to be without merit.
BROOKS—ARMY 20180567

According to her testimony, the next thing KB remembered was waking to
PVT Vega having vaginal intercourse with her. She did not remember PVT Vega
asking to have sex with her or even talking about it. When she woke up, appellant
was to her right with his clothes off. Appellant placed his penis in KB’s mouth for a
period of time and then penetrated her vaginally and anally. KB testified that
appellant pulled her hair and hit her while his penis was in her mouth. KB testified
that she was crying and told both appellant and PVT Vega, “no.” Appellant and
PVT Vega responded that she was “overreacting” and that “this is a way to [have]
college fun.” KB further testified that when appellant penetrated her anus, it felt
“horrible,” “painful,” and “just bad.”

Eventually appellant left PVT Vega’s room. KB went in the bathroom and
saw blood on her thighs and around her private area. She got dressed and borrowed
appellant’s phone to call a friend for help but he did not answer. After leaving a
voicemail for her friend, PVT Vega called a rideshare company to take KB back to
the McDonald’s where she first encountered appellant. It was approximately 0400
hours. KB used the money PVT Vega had given her to order food. She eventually
left the McDonald’s and loitered in the area for a period of time. Later, she went to
her girlfriend’s house and spent some time there.

Over the course of the three days KB was gone, her parents were worried and
were looking for her. Shortly after KB left, her mother, Mrs. AB, created a
computer document with a recent picture of KB and the words “Missing Runaway”
in bold at the top. Below the title was a description of the clothes KB was wearing.
The document also included basic biographical data about KB, to include her height
and birthday. Rather than physically distribute the flyer, KB’s mother posted it on a
Facebook group where the local community listed items that were stolen or
otherwise missing. According to Mrs. AB’s testimony, she did this on the same day
KB was in the barracks with appellant and PVT Vega.

Sometime the next day, someone who had seen the posting on Facebook
believed they spotted KB in an area near the McDonald’s. The individual took two
pictures of KB sitting against a wall covered with graffiti. She was wearing the
clothes she had been wearing since she ran away from home. The individual sent the
digital images to KB’s mother who then sent KB’s older brother to search in that
area.

After visiting her girlfriend, KB got on a city bus so she had a place to stay.
Eventually, she was spotted on the bus by her older brother, who was in the area
based upon the photographs of KB. KB’s brother stopped the bus and retrieved KB.
Approximately a day later, KB reported the sexual assault to her mother. KB was
taken to a hospital for a sexual assault examination and vaginal swabs were taken to
be tested. Her clothing was taken by investigators and tested for forensic evidence.
Appellant’s DNA was found in the crotch of KB’s leggings. Appellant was
BROOKS—ARMY 20180567

interviewed by investigators. Initially, he lied and said that he did not have sexual
intercourse with KB. However, he later changed his story and admitted that he
indeed had sexual intercourse with KB.

At trial, over defense objection, the military judge admitted the missing poster
created by KB’s mother and the two photographs taken by the individual who saw
KB the day after she was sexually assaulted by appellant and PVT Vega. Appellant
now alleges this was error. We disagree.

LAW AND DISCUSSION

Mrs. AB was the first witness called by the government. The government
used Mrs. AB to admit the missing poster and the two photos of KB sitting against
the concrete wall. The following exchange preceded the admission of the missing
poster:

MJ: What is the relevance?

ATC2: Your Honor, the relevance of this poster is that—
well its twofold, it was posted at the time that [KB] was
missing, it is relevant to show that while this 15-year-old
parents were searching for her and posting pictures, she
was simultaneously, in the barracks being taken by the
accused. So it is relevant to show that one, she was
missing; to support the fact she was, in fact, a 15-year-old
child, and the fact that they are searching for her but can’t
find her because she is in the accused’s barracks room,
essentially, undergoing the rape that we have alleged....

ADC: Your Honor, my client is not charged with
kidnapping and there is no relevance to a photograph—of
a missing photograph to any of the charged offense[s].

MJ: Government, you’ve already got this witness
explaining that [KB] ran away. I assume [KB] is going to
testify to the same thing, so I don’t see the probative value
of this poster that was made.

ATC2: Your Honor, it also shows [KB] at this age, which
is extremely important in this case. It is a picture of [KB]
when she was 15, obviously, she is older now, Your
Honor....
BROOKS—ARMY 20180567

ADC: Your Honor, the 403— the probative value is not
such that it would outweigh the prejudice that the
photograph would cause. It implicates to the panel, Your
Honor, that somehow my client and [PVT] Justin Vega
abducted [KB].

MJ: I don’t think it does. My concern originally was that
it had almost no probative value. I don’t see any prejudice
to your client, however, from the photo coming in. I am
on the fence purely on the issue of if it is probative at all,
however, there being a photograph on it, I could see the
probative value. In the event that there is a lesser-
included offense here it might mean mistake of fact as to
age becomes irrelevant [sic].

ATC2: Your Honor, the government believes that the
defense intends to bring that into play, Your Honor. That
is part and parcel to the reason that this is being offered,
which makes it extremely probative.

MJ: I expect it to come into play. My basic
understanding of the facts in this case is that she told them
she was 16.

ATC: Yes, sir.

MJ: That right there is going to bring that into play in the
event there is a lesser included [offense is] triggered in
this case....

ADC: If that is the case they can use another photograph.
They could take the other information off of it and use the
photograph itself, but the rest of the information seems to
me to be prejudicial. It’s almost seems like, you know,
there was this missing female and they had knowledge that
she was missing, he abducted her, and took her to the
barracks. It makes—to me the panel could draw that
inference.

MJ: Okay. Well, I don’t see—I think the facts are pretty
obvious, pretty simple in this case, rather. I don’t see the
panel going off on that tangent. If it appears that it is an
implication at some point—they have also just heard the
objection you just made regarding [that] they shouldn’t be
BROOKS—ARMY 20180567

assuming that your client abducted anybody. So, if it
appears that it can be some inference I can take
appropriate action at that time, but I don’t see that as a
possible risk to this document coming into evidence. I am
going to let the government continue. [Government,] [i]f
you can establish that the photograph on that is probative
then I’1] reconsider admitting the document.

Following further testimony by Mrs. AB, the military judge ultimately
admitted the missing poster as a Prosecution Exhibit. Mrs. AB went on to testify
about her son receiving two photographs from someone who had seen the missing
poster on Facebook and believed they spotted KB on the morning of 21 April 2017.
The government then offered the two digital images of KB. Trial defense counsel
objected with the following colloquy:

DC: Same basis as before, now, just add cumulative...
at this point there is no relevance to those extra photos.

MJ: Government, response?

ATC2: Your Honor, she just testified that she received
these in response to the missing person’s poster.

Somebody sent them, essentially, as ‘spotted’ photographs
in response to the message; therefore, this is relevant to
show what she looked like that day....

ATC2: Your Honor, I can go into more detail. It is highly
relevant if the defense wants to say that this was
consensual because she will later testify that it was hours
after she was dropped off by the Lyft down in Wahiawa.
Those were the clothes she was wearing, those black

leggings....

ADC: Your Honor, if that is the case those photographs
were taken close in time to the photograph[] that is
already admitted into evidence. So, I don’t understand
how those photographs are related to the underlying
offenses.

MJ: Okay. I permitted the previous photos for the
reasons I already stated. I am going to permit these
photos based on the relevance of the clothing that [KB]
was wearing, and because the photo was taken after the
night in question.
BROOKS—ARMY 20180567

The military judge did not allow the government to admit the two photographs
through Mrs. AB out of concern for a lack of proper foundation. However, KB
testified directly following her mother. Her description of events matched what was
reflected in the two photos and the government again sought to admit them. At that
time, the military judge admitted the photos. At a later point, the military judge also
agreed that he would consider a limiting instruction to the panel members about the
missing poster. However, the final instructions did not contain any specific
reference to either the missing poster or the photographs of KB. Both sides
indicated on the record that they had no objection to the final instructions.
Appellant now argues that the military judge abused his discretion in admitting the
missing poster and the three photographs. We disagree.

A. The Military Judge Did Not Err in Admitting the Missing Poster and
Photographs

In accordance with Military Rule of Evidence (Mil. R. Evid) 401, evidence is
logically relevant if: “(a) it has any tendency to make a fact more or less probable
than it would be without the evidence; and (b) the fact is of consequence in
determining the action.” See also United States v. Colon-Angueria, 16 M.J. 20, 26
(C.M.A. 1983) (materiality factors include “the importance of the issue for which
the evidence was offered in relation to other issues in the case, the extent to which
the issue is in dispute, and the nature of the other evidence in the case pertaining to
the issue’).

Even if a military judge finds that evidence is relevant under Mil. R. Evid.
401, the evidence may still be excluded under Mil. R. Evid. 403. That rule provides
that the military judge may exclude logically relevant evidence “if its probative
value is substantially outweighed by a danger of one or more of the following:
unfair prejudice, confusing the issues, misleading the members, undue delay,
wasting time, or needlessly presenting cumulative evidence.” See also United States
v. Stephens, 67 M.J. 233, 236 (C.A.A.F. 2009) (“The overriding concern of M.R.E.
403 is that the evidence will be used in a way that distorts rather than aids accurate
fact finding.”) (citation and internal quotation marks omitted). Unfair prejudice is
that which “speaks to the capacity of some concededly relevant evidence to lure the
fact finder into declaring guilt on a ground different from proof specific to the
offense charged.” United States v. Collier, 67 M.J. 347, 354 (C.A.A.F. 2009)
(quoting Old Chief v. United States, 519 U.S. 172, 180 (1997)).

There are three different standards under which we review a military judge’s
decision to admit evidence under Mil. R. Evid. 401 and 403. Where the military
judge places his reasoning on the record, we review the military judge’s decision to
admit or exclude evidence for abuse of discretion. United States v. McElhaney, 54
M.J. 120, 129-30 (C.A.A.F. 2000). However, where the military judge fails to make
an adequate record of his Mil. R. Evid. 403 analysis, we give less deference. United
BROOKS—ARMY 20180567

States v. Manns, 54 M.J. 164, 166 (C.A.A.F. 2000). Finally, where a military judge
conducts no analysis, we give no deference to his ruling and must instead examine
the evidence anew and conduct our own balancing under Mil. R. Evid. 403. Id.;
United States v. Butler, ARMY 20180385, 2020 CCA LEXIS 188, *11 n.8 (Army Ct.
Crim. App. 29 May 2020) (mem. op.).

First, as to the missing poster, the record demonstrates that the military judge
and counsel were focused on Mil. R. Evid. 401 and 403. The record reflects that the
parties and the military judge all evoked the correct terminology of relevance and
prejudice in their exchanges. However, the military judge did not clarify what he
ultimately determined to be the probative value of the missing poster, nor did he
completely explain how he balanced that probative value against the dangers of
unfair prejudice proffered by defense counsel. As such, out of an abundance of
caution, we will give his decision to admit the missing poster less deference. See
Manns, 54 M.]J. at 166.

Under this standard, we still find that the military judge did not err in
admitting the missing poster. The government argued that the missing poster was
relevant because it contained a current photo of KB. Given that the trial took place
nearly a year after the sexual assault, KB’s appearance at the time of the offense was
relevant. Although the record is not completely clear, the military judge appeared to
agree with the government on this point. We find that KB’s appearance around the
time of the offense was relevant. Moreover, we find that the missing poster
contained other relevant biographical data on KB, such as her height and date of
birth.’ Finally, it contained a description of the clothing KB was wearing during the
incident and which was later tested for forensic evidence. Given that the standard
for relevance is low, we find that the military judge correctly determined that the
information on the missing poster was relevant.

We further find that the military judge did not err in applying the Mil. R.
Evid. 403 balancing test. If there was any prejudice from the missing poster, its
danger did not substantially outweigh the probative value of the evidence. Appellant
argued at trial that the poster suggested appellant had kidnapped KB. On appeal,
appellant argues that the missing poster introduced the emotionally charged dynamic
of parents desperately looking for a missing teen. According to appellant, this was
designed to inflame the panel members’ passions against appellant. However, KB
was in fact a missing runaway and her parents were in fact looking for her. While
such evidence might have been better suited for sentencing, those facts were part of
the res gestae of the offense and could be properly presented to the panel on the

 

*KB’s age was an element of the charged offense of Rape of a Child, and the
possible lesser-included offense of Sexual Assault of a Child. See UCMJ art. 120b.
BROOKS—ARMY 20180567

merits, regardless of whether the facts came from KB’s mother, from KB herself, or
from the contents of an admitted exhibit.» Appellant has not demonstrated under all
the facts of this case that admission of the missing poster presented a danger of
unfair prejudice, confusion of the issues, misleading of the panel, or that they were
unduly cumulative. Accordingly, we find that the military judge did not abuse his
discretion by admitting the document even under a less deferential standard.

With regard to the two photographs taken the morning after the sexual assault,
the military judge was more clear. In that case, the government offered the photos
to verify the timeline of events and to show what KB was wearing shortly after the
sexual assault. Defense counsel did not explain how the photos were prejudicial
beyond indicating that they were cumulative with the missing poster. The military
judge agreed that they were relevant to because of their link to the timeline and
because they reflected what KB was wearing.

Likewise, we are not convinced that the probative value of the two
photographs of KB sitting alone the day after the sexual assault was substantially
outweighed by the danger of unfair prejudice or any other Mil. R. Evid. 403
grounds. Trial defense counsel did not identify any specific prejudice at the time the
photos were admitted. Now on appeal, appellant asserts that the photographs had
emotive appeal because they show KB sitting against a graffiti covered wall and
looking wistfully towards the photographer. However, we find that whatever
emotive appeal the photos had, it was not sufficient to substantially outweigh their
probative value in confirming KB’s version of events and demonstrating the
condition of her clothing which contained appellant’s DNA. While the probative
value of the photographs was limited due to their cumulative nature, appellant has
not demonstrated that the military judge erred in his application Mil. R. Evid. 403’s
balancing test.

B. Even If the Military Judge Erred, Appellant Suffered No Prejudice

Assuming arguendo the military judge erred in overruling appellant’s
objection and admitting the missing poster and the two photographs of KB, we
conclude appellant suffered no prejudice. In accordance with United States v.
Solomon, 72 M.J. 176, 182 (C.A.A.F. 2013), “[w]hen a military judge abuses his
discretion in the M.R.E. 403 balancing analysis, the error is nonconstitutional,” such
that the government must demonstrate “that the error did not have a substantial
influence on the findings.” (citations and internal quotation marks omitted). To
assess potential prejudice, this court weighs the strength of the prosecution’s case,
the strength of the defense case, the materiality of the evidence in question, and the
quality of the evidence. United States v. Barnett, 63 M.J. 388, 397 (C.A.A.F. 2006).

 

> See United States v. Thomas, 11 M.J. 388, 392-93 (C.M.A. 1981) (the res gestae of
an offense is so inherently relevant that it does need a separate limiting instruction).
BROOKS—ARMY 20180567

Here we find the government’s case was strong. KB’s testimony was
consistent with appellant’s in all aspects except consent and whether there was anal
penetration. On both of those points, KB’s testimony was credible and consistent
with the other evidence, to include her statements to the doctor conducting her
forensic examination and the doctor’s testimony regarding his findings. On the
other hand, the defense case was weak. Appellant’s testimony that a fifteen-year-old
girl had simultaneous consensual intercourse with two adult males with whom she
had just met at a McDonald’s a few hours prior is not credible. Moreover, appellant
claimed to have worn a condom, yet his semen was found on KB’s clothing. Finally,
there was character testimony that appellant was not truthful.

In the context of all of the evidence, the missing poster and digital photos of
KB were not particularly material. KB and her mother both testified to much of the
same evidence as revealed in the challenged exhibits. Finally, the quality of the
evidence was not substantial. Neither were critical to proving any of the elements of
the offense. That critical evidence came from KB’s testimony, which was largely
corroborated by appellant. Accordingly, we find that even if the military judge
erred, there was no prejudice.

CONCLUSION

Upon consideration of the entire record, the findings of guilty and the
sentence are AFFIRMED.

Chief Judge KRIMBILL and Judge WALKER concur.
MASCOLM H. SQUIRES, JR.
Clerk of Court

10